Name: Commission Regulation (EEC) No 525/83 of 7 March 1983 derogating from Regulation (EEC) No 2041/75 in respect of exports of olive oil to Libya
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 3 . 83 Official Journal of the European Communities No L 61 /7 COMMISSION REGULATION (EEC) No 525/83 of 7 March 1983 derogating from Regulation (EEC) No 2041/75 in respect of exports of olive oil to Libya THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 19 (3) and 20 (3) thereof, Having regard to Council Regulation No 171 /67/EEC of 27 June 1967 on export refunds and levies on olive oil (3), as last amended by the Act of Accession of Greece, and in particular Article 11 thereof, Whereas Commission Regulation (EEC) No 2041 /75 (4), as last amended by Regulation (EEC) No 1551 /80 (5), provides that export licences where the refund is fixed in advance are valid from the date of issue until the end of the second month following that of issue ; whereas, in view of the situation on the market in Libya and the special requirements of that market, it is appropriate in the present circumstances to facilitate over the coming months the exportation to Libya of a certain quantity of olive oil ; whereas, to this end, a derogation should be made from Regulation (EEC) No 2041 /75 by fixing a special period of vali ­ dity for export licences in respect of Libya ; whereas therefore provision should be made for such licences to carry an obligation to export the goods to Libya ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 (3) of Regulation (EEC) No 2041 /75 in respect of exports to Libya, export licences covering the products falling within subheading 15.07 A of the Common Customs Tariff where the refund is fixed in advance, and for which application has been made between the date of entry into force of this Regulation and 31 March 1983 , shall be valid from the actual day of issue until the end of the seventh month following that of issue . Applications for licences and licences themselves shall bear the indication 'Libya' in box 13 . Licences issued shall carry the obligation to export the goods to Libya. Article 2 1 . The securities referred to in Article 7 (2) (b) of Regulation (EEC) No 2041 /75 in connection with the licences referred to in Article 1 of this Regulation shall be released only in respect of quantities for which evidence is furnished that the goods in question have been imported into Libya. 2. The provisions of paragraph 1 shall apply in addition to the provisions in the first indent of Article 30 ( 1 ) (b) of Commission Regulation (EEC) No 3183/80 (6), by way of derogation from the provisions of Article 30 (2) of the said Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12. 6. 1982, p. 6. (3) OJ No 130, 28 . 6. 1967, p. 2600/67. 0 OJ No L 213, 11 . 8 . 1975, p. 1 . 0 OJ No L 153, 21 . 6 . 1980 , p. 21 . (*) OJ No L 338, 13 . 12. 1980, p. 1 .